t c summary opinion united_states tax_court michael i bross and sharon g bross petitioners v commissioner of internal revenue respondent docket no 11959-10s filed date christian d posada for petitioners tracey b leibowitz for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period and rule references are to the tax_court rules_of_practice and procedure petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and imposed a sec_6651 addition_to_tax the issue for decision is whether petitioners realized and must recognize income as a result of the discharge of certain credit card debt background some of the facts have been stipulated and are so found michael i bross petitioner an attorney licensed to practice in florida and sharon g bross a licensed real_estate agent in florida are and were at all times relevant here married to each other they resided in florida at the time the petition was filed before the year in issue petitioners intended to take advantage of a deferred interest financing_arrangement offered by a credit card company in connection with the purchase of furniture from a certain furniture store financing_arrangement in effect the financing_arrangement allowed for no interest to accrue on certain furniture purchases financed through charges to a credit card 2respondent now concedes the addition_to_tax issued to petitioner by a certain credit card company if the charges were completely paid_by certain specified dates if the charges were not completely paid_by the specified dates then interest would be charged to the credit card account in an amount computed from the date of purchase petitioners misinterpreted the terms of the financing_arrangement and petitioner was charged interest that petitioners believed he did not owe petitioners unsuccessfully attempted to resolve the dispute with the credit card company over an extended period during which additional interest and late payment penalties added to the amount the credit card company claimed that petitioner owed all of the interest and late payment penalties charged to the credit card account were consistent with the terms of the credit card agreement entered into between petitioner and the credit card company pursuant to the financing_arrangement as it turned out during petitioner reached an agreement with the credit card company as part of that agreement and in return for a partial payment the credit card company canceled the unpaid balance of the credit card account in due course the credit card company issued to petitioner a form 1099-c cancellation of debt showing dollar_figure as the amount of debt canceled petitioners did not include the dollar_figure in the income reported on their timely filed joint federal_income_tax return according to the notice they should have discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 according to respondent the discharged portion of the debt including principal interest and related amounts incurred through the financing_arrangement resulted in income to petitioner in general the term income as used in the internal_revenue_code includes income from any source including any accession to the taxpayer’s wealth see 348_us_426 a taxpayer who has incurred a debt all or a portion of which is later discharged or forgiven generally has realized an accession to wealth see united_states v kirby lumber co 3other adjustments made in the notice are computational and need not be discussed 4petitioners do not claim that the provisions of sec_7491 are applicable and we proceed as though they are not u s accordingly when a taxpayer’s obligation to repay a debt is settled for less than the amount of the face value of the debt the taxpayer ordinarily realizes income from the discharge_of_indebtedness sec_61 see 110_tc_279 citing 790_f2d_1409 9th cir aff’g in part rev’g in part t c memo discharge_of_indebtedness income results not only from the discharge of principal but from the discharge of interest accrued on that principal as well see payne v commissioner tcmemo_2008_66 aff’d 357_fedappx_734 8th cir see also sec_1_6050p-1 income_tax regs according to petitioners petitioner did not realize discharge_of_indebtedness income upon the discharge of a portion of the debt owed to the credit card company because petitioner was not liable for the amount discharged rather the discharge resulted from the settlement of a contested liability sec_108 allows the discharged portion of the debt to be treated not as income but as an adjustment reduction to the purchase_price basis of the furniture purchased through the financing_arrangement and petitioner did not receive a form 1099-c from the credit card company with respect to the discharged portion of the debt was there a valid dispute with respect to the discharged debt if the debt or portion thereof that is discharged arises from a contested liability then the amount discharged does not give rise to discharge_of_indebtedness income of course the contest or dispute with respect to the debt must be in good_faith see 167_f3d_1323 10th cir citing 916_f2d_110 3d cir rev’g tcmemo_1996_543 see also melvin v commissioner tcmemo_2009_199 citing eg rood v commissioner tcmemo_1996_248 aff’d without published opinion 122_f3d_1078 11th cir according to petitioners the discharged portion of the debt resulted from the settlement of a contested liability and no income was realized from the event respondent disagrees and for the following reasons so do we we begin by noting that petitioners’ claim that the credit card company misrepresented the terms of the financing_arrangement is not supported by the record petitioner agreed to the terms of the financing_arrangement at the time of the furniture purchases furthermore the terms of the financing_arrangement were also included in the monthly credit card statements generated by the credit card company at most petitioners although both highly educated professionals misunderstood those terms as best we can determine from what has been submitted the debt that was discharged consisted of interest and penalties on petitioner’s credit card account the interest and penalties ultimately discharged accrued in a manner consistent with the terms of the financing_arrangement petitioners do not claim otherwise instead they complain that petitioner was not liable for the discharged interest and or penalties because the credit card company did not respond to their many requests for a pay off amount with respect to the credit card account we are unable to follow their reasoning in this regard after all the pay off or an amount close to it with respect to petitioner’s outstanding liability on the credit card account was shown on the many monthly credit card statements issued during the period of negotiations between petitioners and the credit card company that ultimately resulted in the settlement giving rise to the discharge_of_indebtedness income here under consideration under the circumstances petitioner’s claim that he was not liable for the portion of the credit card debt ultimately discharged did not render that debt a contested liability within the meaning of the above-referenced authorities was the discharged debt a purchase-money debt_discharge of indebtedness does not always result in the realization of income one exception to the general_rule is found in sec_108 in a situation involving a solvent debtor that section allows the discharge of purchase-money indebtedness to be treated as a purchase_price_adjustment rather than discharge_of_indebtedness income petitioners’ reliance on that section however is misplaced although nothing in the records suggests that petitioner was insolvent at the relevant time it is clear that the debt discharged was not purchase-money indebtedness because it was not a debt between a seller and a purchaser but rather a purchaser and the credit card company that financed the purchase see sec_108 cf 82_tc_638 what is the significance of the form 1099-c according to petitioners petitioner never received the form 1099-c reflecting the discharge of the credit card debt whether he did is of no consequence here neither the failure to issue nor the failure to receive a form 1099-c evidencing one form of income or another converts a taxable item such as the discharge_of_indebtedness into a nontaxable item see vaughn v commissioner tcmemo_1992_317 aff’d without published opinion 15_f3d_1095 9th cir accordingly the discharge of dollar_figure of credit card debt during is includable in petitioners’ income for that year to reflect the foregoing decision will be entered for respondent with respect to the deficiency and for petitioners with respect to the addition_to_tax
